THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: November 6, 2018
                                           Beth E. Hanan
                                           United States Bankruptcy Judge




                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN

In the matter:

      David C Syverson and                   Case No. 17-30585-beh
      Sharon M Syverson,

                         Debtors.            Chapter 13


                 ORDER ON DEBTORS’ REQUEST FOR HEARING


      On November 5, 2018, the debtors filed a request for a hearing on
Attorney Paul Strouse’s motion to withdraw as their counsel in this case. The
debtors describe their interactions with, and complaints against, Mr. Strouse,
and ask that the Court schedule a hearing “to enter these circumstances [in]
the records of the U.S. Bankruptcy Court Eastern District of Wisconsin.” The
debtors do not oppose Attorney Strouse’s request to withdraw as their counsel,
nor do they state any legal or factual basis to deny the motion.
      In these circumstances, a hearing on the motion is unnecessary, and the
Court will take no further action on the debtors’ request for a hearing.

                                     #####




            Case 17-30585-beh    Doc 67   Filed 11/07/18   Page 1 of 1
